Title: From Benjamin Franklin to John Paul Jones, 28 May 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir
Passy, May, 28. 1779.
You may remember I once Spoke to you concerning some young American Gentlemen, who had come to France with Views of being employ’d as Mid Shipmen in three Ships of War which Commodore Gellon of S. Carolina was sent to procure in Europe. Tho’ That Design is not likely to Succeed, they continue to have as I understand, the laudable Desire of improving themselves in marine knowledge, and that under your Command. You were So good as to Say that you would receive them if they Should come to you. Some of them will have the Honour of delivering this Letter, and I earnestly recommend them to your kind Notice and Protection. With great and sincere Esteem, I have the honour to be &c—
Capt. Jones
